Citation Nr: 1537154	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  08-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for service-connected tinea versicolor, currently rated as 30 percent disabling.  

2.  Entitlement to a higher rating for service-connected left second metatarsal fracture residuals, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Mullins, Counsel



INTRODUCTION

The Veteran had active service from February 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Following the appealed rating decision, jurisdiction was transferred to the RO in Winston-Salem, North Carolina.  The issues currently on appeal were previously remanded by the Board in December 2011 for further evidentiary development.

In addition to the Veteran's physical claims file, additional records, including a May 2015 statement from the Veteran's representative, have been associated with his electronic file (Veterans Benefits Management System (VBMS)).  These records have been reviewed and considered in conjunction with the current remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased evaluations for his service-connected tinea versicolor, currently rated as 30 percent disabling, and his service-connected left second metatarsal fracture residuals, currently rated as 10 percent disabling.  Regrettably, an additional remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran was last afforded VA examinations of the skin and of the left foot in June 2012.  In a July 2014 statement, the Veteran's representative asserted that the Veteran continued to contend that the severity of these disabilities had progressively increased in severity since his last VA examination of June 2012.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been more than 4 years since the Veteran was last examined for his service-connected disabilities.  In light of the passage of time, and the Veteran's assertion that his service-connected disabilities have worsened since his June 2012 VA examination, he should be scheduled for new examinations to determine the current level of severity of his tinea versicolor and his left second metatarsal fracture residuals.  

In addition, the Veteran should be contacted and given the opportunity to identify or submit any additional evidence he has in support of his claims.  In June 2014, the Veteran notified VA that he in fact had additional information or evidence to submit in support of his appeal.  As of the time of this remand, however, no such information or evidence has been submitted by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide VA with any additional evidence he has in support of his claims.  If the Veteran does not have copies of the evidence himself, then after securing any necessary authorization from him, VA should obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected tinea versicolor.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's tinea versicolor.  The examiner should specifically note the percentage of the entire body, and the percentage of exposed areas, affected by this condition.  The examiner should also note whether systemic therapy, such as corticosteroids or other immunosuppressive drugs, have been required in the last 12 months, and if so, the frequency of use.  

Finally, the examiner should indicate whether the Veteran's tinea versicolor has resulted in disfigurement of the head, face or neck.  If so, the examiner must describe what factors led to this conclusion.  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

3.  Finally, the Veteran should be scheduled for a VA examination before an appropriate physician to determine the current level of severity of his service-connected left second metatarsal fracture residuals.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with the scheduled examination and the examination report should reflect that these items were in fact reviewed.  

The examiner is asked to perform all indicated tests and studies and describe in detail all symptomatology associated with the Veteran's left second metatarsal fracture residuals.  The examiner should also opine as to whether the Veteran's symptomatology is best described as "moderate," "moderately severe" or "severe."  

The Veteran's lay assertions must be considered and discussed, and the examiner must provide a complete rationale for any opinion offered.  

4.  The RO/AMC shall then ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND so as to help avoid future remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and her representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




